OPINION
BELCHER, Judge.
This is a conviction for murder; the punishment, ten years.
This conviction was affirmed by this Court in Orozco v. State, 428 S.W.2d 666. However, the Supreme Court of the United States granted certiorari, reversed the judgment of the Court of Criminal Appeals with costs, and remanded the cause to this Court for further proceedings not inconsistent with this opinion. (Orozco v. State of Texas, 394 U.S. 324, 89 S.Ct. 1095, 22 L.Ed. 2d 311).
The opinion of the Supreme Court requires that appellant’s motion to reverse and remand this cause be granted.
The judgment of the trial court is reversed, and the cause is remanded.